Exhibit 10.1

 

ADDENDUM NO. 5 TO LEASE

 

THIS ADDENDUM NO. 5 TO LEASE (“Addendum No. 5”) is dated as of the 22 day of
December, 2014, by and between 1201 F STREET, L.P., a Delaware limited
partnership (“Lessor”) (successor in interest to 1201 F Street L.L.C.), and CRA
INTERNATIONAL, INC., formerly known as Charles River Associates Incorporated, a
Massachusetts corporation (“Lessee”).

 

W I T N E S S E T H:

 

WHEREAS, by Lease dated November 29, 1999 (the “Original Lease”), as amended by
Addendum No. 1 dated as of December 2, 1999, Addendum No. 2 dated as of
September 22, 2000, Addendum No. 3 dated as of November 18, 2005, and Addendum
No. 4 dated as of December 1, 2009 (collectively, the “Lease”), Lessor leased to
Lessee and Lessee leased from Lessor, approximately thirty-six thousand six
hundred (36,600) square feet of rentable area on the seventh (7th) and eighth
(8th) floors of the office building located at 1201 F Street, N.W., Washington,
D.C. 20004 (such area being hereinafter referred to as the “Demised Premises,”
and the building being hereinafter referred to as the “Building”);

 

WHEREAS, Lessee has requested that the Lease be terminated with regard to a
portion of the Demised Premises located on the seventh (7th) floor of the
Building (the “Additional Give-Back Premises”), which Additional Give-Back
Premises is identified on Exhibit A-1 attached hereto and made a part hereof,
and Lessor, upon receipt of Lessee’s request, has agreed to the requested
termination of the Lease with regard to the Additional Give-Back Premises upon
the terms and conditions hereinafter set forth in the body of this Addendum No.
5;

 

WHEREAS, the term of the Lease (the “Current Term”) currently is scheduled to
expire on October 31, 2015, and Lessee has requested that the term of the Lease
be extended for an additional period of twelve (12) years (the “Addendum No. 5
Extension Term,” and with the Current Term, the “Lease Term”);

 

WHEREAS, Lessee has accepted Lessor’s proposed terms and conditions with respect
to the Addendum No. 5 Extension Term and the surrender of the Additional
Give-Back Premises;

 

WHEREAS, unless otherwise provided herein, all terms used in this Addendum No. 5
that are defined in the Lease shall have the meanings provided for in the Lease;
and

 

WHEREAS, Lessor and Lessee desire to formally reflect their understandings and
agreements with respect to the foregoing and as to certain other matters, and
therefore to revise and modify the Lease accordingly, with respect to the
following provisions:

 

1.             Method of Measurement

2.             Partial Surrender

3.             Demised Premises

4.             Swing Space

5.             Addendum No. 5 Extension Term

 

--------------------------------------------------------------------------------


 

6.             Security Deposit

7.             Condition

8.             Addendum No. 5 Option Space

9.             Addendum No. 5 Right of Opportunity

10.          Second Extension Term

11.          Parking

12.          Compliance with Laws

13.          Lender Approval

14.          Broker and Agent

15.          Exculpation

16.          Confidentiality

17.          Other Terms and Provisions

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

 

1.             METHOD OF MEASUREMENT

 

(A)          The parties acknowledge and agree that the Building and the Demised
Premises have been remeasured in accordance with a modified version of BOMA. 
Based thereon, the Building contains 223,302 rentable square feet of office area
and 14,475 rentable square feet of retail area.

 

(B)          Unless and until the Lease (as amended hereby) is extended for the
Second Extension Term (as modified hereby), Lessee’s obligations under the Lease
for the remainder of the Lease Term (i.e., until October 31, 2027) with respect
to the Demised Premises not inclusive of the Addendum No. 5 Option Space (as
hereinafter defined) or any Addendum No. 5 ROFO Space (as hereinafter defined)
that are based on square footage amounts shall not be adjusted to reflect any
subsequent remeasurement and, instead, will continue to reflect the measurement
of the Demised Premises set forth in this Addendum No. 5.

 

2.             PARTIAL SURRENDER

 

(A)          Subject to the exercise by Lessee of the Addendum No. 5 Option
Space Option (as hereinafter defined) and/or Addendum No. 5 Right of Opportunity
(as hereinafter defined), the Lease shall be and is hereby irrevocably
terminated as to the Additional Give-Back Premises effective as of 11:59 p.m. on
the date (the “Addendum No. 5 Partial Termination Date”) that is the earlier to
occur of (i) October 31, 2015, and (ii) the 7th Floor Vacation Date (as
hereinafter defined). The Lease shall be and is hereby irrevocably terminated as
to the Storage Space effective as of 11:59 p.m. on October 31, 2015 (the
“Storage Space Termination Date”).  The Lease shall be deemed to be of no
further force and effect with regard to the Additional Give-Back Premises
effective as of the Addendum No. 5 Partial Termination Date and the Storage
Space effective as of the Storage Space Termination Date, subject to conditions
otherwise set forth herein. Lessor and Lessee, as of the Addendum No. 5 Partial
Termination Date with respect to the Additional Give-Back Premises and the
Storage Space Termination Date with respect to the Storage Space, shall be and
are hereby equally released and discharged from any obligations to observe the
terms and conditions of the Lease with regard to the Additional Give-

 

2

--------------------------------------------------------------------------------


 

Back Premises and the Storage Space; provided, however, that both parties shall
comply with the conditions otherwise set forth herein, and Lessee shall remain
fully obligated with regard to the Additional Give-Back Premises and the Storage
Space for all rent and other charges incurred through the Addendum No. 5 Partial
Termination Date (including amounts with respect thereto billed subsequent to
such date) with respect to the Additional Give-Back Premises and the Storage
Space Termination Date (including amounts with respect thereto billed subsequent
to such date) with respect to the Storage Space, all under the terms of the
Lease and Lessor shall remain obligated with respect to the terms and conditions
of the Lease which expressly survive expiration of the Lease, such as year end
reconciliation of Operating Expenses, Operating Costs and Real Estate Taxes, as
provided in Section 6 of the Original Lease, as amended by Section 3 of Addendum
No. 2, Section 5 of Addendum No. 3 and Section 3 of Addendum No. 4.

 

(B)          The Lease with regard to the Additional Give-Back Premises and the
Storage Space shall terminate without payment of damages, expenses, penalty, or
any other compensation or consideration from Lessor to Lessee.

 

(C)          On or before the Addendum No. 5 Partial Termination Date, Lessee
shall deliver the Additional Give-Back Premises to Lessor and, on or before the
Storage Space Termination Date, Lessee shall deliver the Storage Space to
Lessor, in both cases in “as is,” broom clean condition, and free and clear of
all tenancies and occupancies, whether by lease, sublease or otherwise, with no
obligation to remove any Alterations or other improvements to the Additional
Give-Back Premises and Storage Space.

 

3.             DEMISED PREMISES

 

(A)          Following the Addendum No. 5 Partial Termination Date, the Lease
with regard to the remainder of the Demised Premises shall remain in full force
and effect for the remainder of the Lease Term, including any further extension
terms provided herein, and shall remain unmodified, except as specifically
provided for herein.

 

(B)          From and after the Addendum No. 5 Partial Termination Date, but
subject to the exercise by Lessee of the Addendum No. 5 Option Space Option,
Addendum No. 5 Right of Opportunity and/or Second Extension Option, the Demised
Premises shall be deemed to contain 28,909 rentable square feet.

 

(C)          From and after the day immediately following the Addendum No. 5
Partial Termination Date, all of Lessee’s obligations under the Lease with
respect to its payments of its proportionate share of Operating Expenses,
Operating Costs and Real Estate Taxes (as provided in Section 6 of the Original
Lease, as amended by Section 3 of Addendum No. 2, Section 5 of Addendum No. 3
and Section 3 of Addendum No. 4) shall continue unchanged (subject to Section
4(C) below); provided that as a result of Lessee being released from payment of
rent for the Additional Give-Back Premises after the Addendum No. 5 Partial
Termination Date, (i) Lessee’s proportionate share of Operating Expenses shall
be 12.16%; (ii) Lessee’s proportionate share of Operating Costs shall be 12.95%;
and (iii) Lessee’s proportionate share of Real Estate Taxes shall be 12.16%.

 

3

--------------------------------------------------------------------------------


 

4.             SWING SPACE

 

(A)          The term “Swing Space” shall mean approximately 7,292 rentable
square feet located on the sixth (6th) floor of the Building. The Swing Space is
more particularly described on Exhibit A-2 attached hereto.

 

(B)          If Lessee elects by written notice to Lessor, Lessor shall grant
Lessee a license to occupy the Swing Space during the period commencing on the
date (the “Swing Space Commencement Date”) that is the later of (i) three (3)
business days after Lessor’s receipt of such notice and (ii) February 1, 2015,
and expiring on October 31, 2015 (subject to possible extension pursuant to
Section 7 below, the “Swing Space Expiration Date”) or such earlier date on
which Lessee relocates from the Swing Space to the Demised Premises for the
conduct of its business. For each calendar month or portion thereof during the
term of such license, Lessee shall pay a license fee with respect to the Swing
Space that is equal (on a per-rentable-square-foot-basis) to the Monthly Rent
and payments on account of Operating Expenses, Operating Costs and Real Estate
Taxes that are then applicable to the Demised Premises (without regard to any
abatement that may be applicable thereto). The term “Swing Space Non-Premium
Holdover Expiration Date” shall mean the date that is thirty (30) days after
Lessor notifies Lessee that Lessor has relet the Swing Space, or, if later, the
date that is identified in such notice as the date on which Lessor requires
possession of the Swing Space in connection with such reletting; provided,
however, that in no event shall the Swing Space Non-Premium Holdover Expiration
Date occur prior to the Swing Space Expiration Date.  If Lessee holds over with
respect to the Swing Space, then (x) during the period, if any, commencing on
the day after the Swing Space Expiration Date and expiring on the Swing Space
Non-Premium Holdover Expiration Date, the holdover rent with respect to the
Swing Space shall be the same as the license fee in effect immediately prior to
the Swing Space Expiration Date, and (y) if Lessee fails to surrender the Swing
Space on or before the Swing Space Non-Premium Holdover Expiration Date, then
holdover rent shall be payable with respect to the Swing Space, calculated as
more particularly set forth in the Lease; provided, however, that if Lessee
surrenders the Swing Space within thirty (30) days after the Swing Space
Non-Premium Holdover Expiration Date, then Lessee shall not be liable for
consequential damages in connection with such holdover. Lessee shall provide
reasonable prior notice before commencing or ceasing physical occupancy of any
portion of the Swing Space.

 

(C)          Lessee shall accept the Swing Space in its “as is” condition as of
the Swing Space Commencement Date, except, however base Building systems serving
the Swing Space shall be in good working order.  Lessor shall not be obligated
to provide any Alterations to or for such Swing Space.  Lessor shall furnish
such services and utilities to the Swing Space as are furnished to the Demised
Premises.  On or before the expiration or earlier termination of the term of the
license with respect to the Swing Space, Lessee shall remove all Alterations
(but not including any wiring or cabling, other than wiring and cabling located
outside the Swing Space to connect the same to the Demised Premises and/or the
Additional Give-Back Premises, it being understood that Lessee’s failure timely
to remove such wiring and cabling shall not, in and of itself, constitute a
holdover with respect to the Swing Space) installed in the Swing Space by or
through Lessee and return the same broom clean and free of debris.  Except as
otherwise specified in this Section, all of the terms, covenants, conditions and
provisions of the Lease shall

 

4

--------------------------------------------------------------------------------


 

apply to the Swing Space as if the Swing Space constituted a portion of the
Demised Premises.

 

(D)          If Lessee elects by written notice to Lessor prior to September 30,
2015, Lessor shall grant Lessee a license to occupy the Additional Give-Back
Premises during the period (if any) commencing on November 1, 2015 (the
“Give-Back Swing Space Commencement Date”), and expiring thirty (30) days after
Lessor notifies Lessee that Lessor has relet the Additional Give-Back Premises,
or, if later, expiring on the date identified in such notice as the date on
which Lessor requires possession of the Additional Give-Back Premises in
connection with such reletting (the “Give-Back Swing Space Expiration Date”), or
such earlier date on which Lessee relocates from the Additional Give-Back
Premises to the Demised Premises for the conduct of its business.  Except as
expressly set forth in this Section 4(D), all of the terms and conditions
applicable to the Swing Space (including the license fee applicable thereto on a
per-rentable-square-foot-basis) shall apply to the Additional Give-Back Premises
during the period commencing on the Give-Back Swing Space Commencement Date and
expiring on the Give-Back Swing Space Expiration Date.

 

(E)           It is Lessee’s intent to vacate the 8th floor of the Demised
Premises and relocate to the Swing Space for purposes of performing Leasehold
Improvements on the 8th floor of the Demised Premises.  The date Lessee so
vacates the 8th floor of the Demised Premises is herein referred to as the “8th
Floor Vacation Date”.  It is then the intent of Lessee to relocate from the 7th
floor of the Demised Premises to the 8th floor of the Demised Premises once the
8th floor of the Demised Premises are sufficiently complete for the conduct of
Lessee’s business in order to construct Leasehold Improvements on the 7th floor
of the Demised Premises.  The date Lessee so vacates the 7th floor of the
Demised Premises is herein referred to as the “7th Floor Vacation Date”.  Once
the Leasehold Improvements on the 7th floor of the Demised Premises are
sufficiently complete, it is the intent of Lessee to relocate from the Swing
Space to the 7th floor of the Demised Premises.  It is Lessee’s intent to
complete all such Leasehold Improvements and, accordingly, vacate the Swing
Space on or before October 31, 2015. As more fully provided in Section 4(B)
above, such date is referred to as the Swing Space Expiration Date. The period
commencing on the 8th Floor Vacation Date and ending on the 7th Floor Vacation
Date is here in referred to as the “8th Floor Construction Period” and the
period commencing on the 7th Floor Vacation Date and ending on the Swing Space
Expiration Date is herein referred to as the “7th Floor Construction Period”.

 

5.             ADDENDUM NO. 5 EXTENSION TERM

 

(A)          The Addendum No. 5 Extension Term shall commence on November 1,
2015 (the “Addendum No. 5 Extension Term Commencement Date”), and shall expire
on October 31, 2027 (the “Addendum No. 5 Extension Term Expiration Date”).

 

5

--------------------------------------------------------------------------------


 

(B)          The Monthly Rent during the Addendum No. 5 Extension Term (the
“Addendum No. 5 Extension Term Monthly Rent”) shall commence to be due and owing
on November 1, 2015, and shall be as follows:

 

 

 

Addendum No. 5

 

 

 

 

 

Extension Term

 

Annual Amount

 

Period

 

Monthly Rent

 

Per Square Foot

 

 

 

 

 

 

 

November 1, 2015 – October 31, 2016

 

$

96,363.33

 

$

40.00

 

November 1, 2016 – October 31, 2017

 

$

98,531.51

 

$

40.90

 

November 1, 2017 – October 31, 2018

 

$

100,747.87

 

$

41.82

 

November 1, 2018 – October 31, 2019

 

$

103,012.40

 

$

42.76

 

November 1, 2019 – October 31, 2020

 

$

105,325.12

 

$

43.72

 

November 1, 2020 – October 31, 2021

 

$

110,625.11

 

$

45.92

 

November 1, 2021 – October 31, 2022

 

$

113,106.46

 

$

46.95

 

November 1, 2022 – October 31, 2023

 

$

115,660.09

 

$

48.01

 

November 1, 2023 – October 31, 2024

 

$

118,261.90

 

$

49.09

 

November 1, 2024 – October 31, 2025

 

$

120,911.89

 

$

50.19

 

November 1, 2025 – October 31, 2026

 

$

123,634.16

 

$

51.32

 

November 1, 2026 – October 31, 2027

 

$

126,404.60

 

$

52.47

 

 

The Addendum No. 5 Extension Term Monthly Rent shall be payable in accordance
with the provisions for the payment of Monthly Rent under Section 4 of the
Lease.  Except as provided below and specifically provided elsewhere in the
Lease, no abatement or other concession whatsoever shall apply to the Addendum
No. 5 Extension Term Monthly Rent.  The foregoing notwithstanding, Lessor agrees
to abate and forgive First Extension Term Monthly Rent (and, if necessary to
exhaust such abatement, Addendum No. 5 Extension Term Monthly Rent) and Lessee’s
payments of its proportionate share of Operating Expenses, Operating Costs and
Real Estate Taxes in an aggregate amount equal to Two Million Ten Thousand Seven
Hundred Thirty-Three and 61/100 Dollars ($2,010,733.61), which abatement is to
be applied to the payments of First Extension Term Monthly Rent (and, if
necessary to exhaust such abatement, Addendum No. 5 Extension Term Monthly Rent)
and Lessee’s proportionate share of Operating Expenses, Operating Costs and Real
Estate Taxes first coming due from and after January I, 2015, until such
abatement is exhausted.

 

(C)          From and after November 1, 2015, all of Lessee’s obligations with
respect to its payments of its proportionate share of Operating Expenses,
Operating Costs and Real Estate Taxes (as provided in Section 6 of the Original
Lease, as amended by Section 3 of Addendum No. 2, Section 5 of Addendum No. 3,
Section 3 of Addendum No. 4 and Section 3(D) of this Addendum No. 5) shall
continue unchanged (subject to the modification of Lessee’s proportionate share
of Operating Expenses, Operating Costs and Real Estate Taxes effected by Section
3(C) above and application of the abatement set forth in Section 5(B) above).

 

(D)          In addition to the foregoing abatement, all Monthly Rent and
Tenant’s proportionate share of Operating Expense, Operating Costs and Real
Estate Taxes shall abate (i) for the 8th floor of the Demised Premises during
the 8th Floor Construction Period and (ii) for the 7th floor of the Demised
Premises during the 7th Floor Construction Period.

 

6

--------------------------------------------------------------------------------


 

6.             SECURITY DEPOSIT

 

If no default by Lessee then exists beyond any applicable notice and cure period
and Lessee complies with the provisions of this Section, on November 1, 2019,
the amount of the Addendum No. 4 Letter of Credit or cash security shall be
reduced to One Hundred Fifty Thousand Dollars ($150,000.00).  The security shall
be reduced as follows: (A) if the security is in the form of cash, Lessor shall,
within ten (10) business days following notice by Lessee to Lessor that Lessee
is entitled to reduce the security pursuant to this Section, deliver to Lessee
the amount by which the cash security is reduced, or (B) if the security is in
the form of the Addendum No. 4 Letter of Credit, Lessee shall deliver to Lessor
a consent to an amendment to the Addendum No. 4 Letter of Credit (which
amendment must be reasonably acceptable to Lessor in all respects), reducing the
amount of the Addendum No. 4 Letter of Credit by the amount of the permitted
reduction, and Lessor shall execute such consent and such other documents as are
reasonably necessary to reduce the amount of the Addendum No. 4 Letter of Credit
in accordance with the terms hereof.  If Lessee delivers to Lessor a consent to
an amendment to the Addendum No. 4 Letter of Credit in accordance with the terms
hereof, Lessor shall, within ten (10) business days after delivery of such
consent, either (1) provide its reasonable objections to such amendment or (2)
execute such consent in accordance with the terms hereof.

 

7.             CONDITION

 

Lessee shall continue in possession of the Demised Premises (as reduced hereby)
in its “as is” condition as of November 1, 2015, subject to Lessor’s obligations
under the Lease, such as with respect to repair and maintenance of the Building
and performing its obligations under the Lease with respect to legal
compliance.  Lessee shall perform improvements to the Demised Premises (as
reduced hereby) on the terms and subject to the conditions set forth in Exhibit
B. Lessor is under no obligation to make any Alterations in or to the Demised
Premises (as reduced hereby) or the Building; provided, however, that Lessor
agrees to construct a multi-tenant elevator lobby and (subject to Exhibit B)
common corridor on the seventh (7th) floor of the Building in a manner
substantially similar to the Building standard finishes used in the recently
renovated multi-tenant elevator lobby and common corridor existing on the fourth
(4th) floor of the Building as of the date of this Lease (“Lessor’s Work”). 
Lessor shall promptly commence Lessor’s Work after Lessee’s Plans (as defined in
Exhibit B) are developed to a degree that permits Lessor to determine whether or
not Lessor’s Work will include non-cosmetic Alterations, and thereafter
diligently pursue the same to completion.  Lessor and Lessee shall reasonably
cooperate with each other to avoid interference if Lessor’s Work and the
Leasehold Improvements are being performed simultaneously.  If Lessor’s Work
includes non-cosmetic Alterations, and Lessor’s failure to perform the same
prevents Lessee from lawfully reoccupying the portion of the Demised Premises
(as reduced hereby) located on the seventh (7th) floor of the Building, then the
Swing Space Expiration Date shall be extended until such elements of Lessor’s
Work are complete or Lessee can lawfully reoccupy the portion of the Demised
Premises (as reduced hereby) located on the seventh (7th) floor of the Building,
whichever comes first.  If Lessor’s Work continues after Lessee has reoccupied
the portion of the Demised Premises (as reduced hereby) located on the seventh
(7th) floor of the Building, then Lessor shall use reasonable efforts to
minimize interference with Lessee’s business operations in such portion of the
Demised Premises in performing Lessor’s Work.

 

7

--------------------------------------------------------------------------------


 

8.             ADDENDUM NO. 5 OPTION SPACE

 

(A)          Lessee shall have the option to add to the Demised Premises an
additional area of approximately 4,000 – 5,000 square feet (as determined by
Lessor and measured under BOMA) of rentable area on the seventh (7th) floor of
the Building that is contiguous to the Demised Premises (such space being
identified as the “Addendum No. 5 Option Space”, and such option being
hereinafter referred to as the “Addendum No. 5 Option Space Option”). The
configuration of the Addendum No. 5 Option Space shall satisfy all applicable
laws, have reasonable access to common areas and common facilities located on
the 7th floor of the Building and be usable for general office purposes. The
final configuration of the Addendum No. 5 Option Space shall be designated by
Lessor. Lessor shall deliver the Addendum No. 5 Option Space separately demised
from the remainder of the seventh (7th) floor with a demising wall constructed,
but Lessor shall have no obligation to perform any further work with respect to
the Addendum No. 5 Option Space or the delivery thereof. Such demising wall
shall be constructed in a manner in compliance with applicable laws and
consistent with Building standard finishes. Without limiting the generality of
the effect of the foregoing, the corridor side of any such demising wall shall
be consistent with Lessor’s Work. Subject to the foregoing, Lessee may exercise
the Addendum No. 5 Option Space Expansion Option by giving written notice to
Lessor no later than October 31, 2018 (“Lessee’s Addendum No. 5 Option Space
Option Notice”). If Lessee delivers Lessee’s Addendum No. 5 Option Space Option
Notice, Lessor shall deliver the Addendum No. 5 Option Space to Lessee not
earlier than January 1, 2020, and not later than October 31, 2021. If Lessee
delivers Lessee’s Addendum No. 5 Option Space Option Notice, then, on or before
November 10, 2018, Lessor shall notify Lessee in writing (“Lessor’s Addendum No.
5 Option Space Notice”) of the configuration and rentable square footage of the
Addendum No. 5 Option Space and the date Lessor will deliver the Addendum No. 5
Option Space to Lessee (“Addendum No. 5 Option Space Delivery Date”), all in
accordance with the terms and conditions hereof. Lessee may not lease less than
all of the Addendum No. 5 Option Space designated by Lessor.

 

(B)          Lessee’s exercise of its Addendum No. 5 Option Space Option shall
be subject to the following conditions at the time of such exercise: (i) the
Lease (as amended hereby) is in full force and effect; (ii) no default by Lessee
then exists beyond any applicable notice and cure period; (iii) Lessee has
timely exercised the Addendum No. 5 Option Space Option, with time being of the
essence; (iv) the Lease (as amended hereby) had not been assigned in a
transaction requiring Lessor’s consent pursuant to Section 11 of the Original
Lease (as amended and restated by Section 12 of Addendum No. 4) (Lessor
acknowledging that Lessor’s consent is not required for an assignment of the
Lease or sublet of the Demised Premises to any subsidiary, affiliate or
successor (as those terms are defined in Section 11 of the Original Lease)); and
(v) Lessee is occupying for the conduct of Lessee’s business therein more than
seventy percent (70%) of the rentable area of the Demised Premises. Except as
provided below, if Lessee exercises its Addendum No. 5 Option Space Option,
Lessee may not thereafter revoke such exercise.

 

(C)          The annual rate for Monthly Rent payable for the Addendum No. 5
Option Space shall be the annual Addendum No. 5 Option Rate for the Addendum No.
5 Option Space as of the Addendum No. 5 Option Commencement Date (the “Addendum
No. 5 Option Calculation

 

8

--------------------------------------------------------------------------------


 

Date”), with such Addendum No. 5 Option Rate being escalated annually on each
anniversary of the Addendum No. 5 Option Calculation Date by the market
escalation rate that shall be determined as part of the determination of the
Addendum No. 5 Option Rate. The “Addendum No. 5 Option Rate” shall mean the
Market Base Rent (as defined in Section 8 of the Original Lease). Subject to the
provisions of this Section, the calculation of Addendum No. 5 Option Rate shall
take into account all relevant factors.

 

(D)          Procedure for Determining Monthly Rent.

 

(1)           If Lessee exercises its right to lease the Addendum No. 5 Option
Space, Lessor shall advise Lessee (the “Addendum No. 5 Option Rent Notice”) of
Lessor’s determination of Addendum No. 5 Option Rate on or before November 10,
2018. If Lessee does not accept Lessor’s determination of the Addendum No. 5
Option Rate, the parties shall meet and seek in good faith to reach agreement on
the Addendum No. 5 Option Rate during the thirty (30) day period that begins
when Lessor receives Lessee’s Addendum No. 5 Option Notice (the “Addendum No. 5
Option Negotiation Period”).

 

(2)           If Lessor and Lessee do not agree upon the Addendum No. 5 Option
Rate in writing within the Addendum No. 5 Option Negotiation Period, the
provisions of Section 9(D)(2) of Addendum No. 4 shall govern the determination
of the Addendum No. 5 Option Rate, except that all references in such Section
9(D)(2) to:

 

(a)           the “Extension Rate” shall mean the “Addendum No. 5 Option Rate”;

 

(b)           the “Extension Negotiation Period” shall mean the “Addendum No. 5
Option Negotiation Period”; and

 

(c)           the “Extension Rent Notice” shall mean the “Addendum No. 5 Option
Rent Notice.”

 

If the Monthly Rent payable for the Addendum No. 5 Option Space is not
determined prior to the day on which Lessee commences to lease the Addendum No.
5 Option Space, Lessee shall pay Monthly Rent for the Addendum No. 5 Option
Space in an amount equal to the rentable square foot rate then payable for the
then current Demised Premises (the “Addendum No. 5 Option Interim Rent”). Upon
final determination of the Monthly Rent for the Addendum No. 5 Option Space,
Lessee shall commence paying such Monthly Rent as so determined, and within ten
(10) days after such determination Lessee shall pay any deficiency in prior
payments of Monthly Rent or, if the Monthly Rent as so determined shall be less
than the Addendum No. 5 Option Interim Rent, Lessee shall be entitled to a
credit against the next succeeding installments of Monthly Rent in an amount
equal to the difference between each installment of Addendum No. 5 Option
Interim Rent and the Monthly Rent as so determined which should have been paid
for such installment until the total amount of the over payment has been
recouped.

 

(E)           Except to the extent expressly set forth in this Section to the
contrary, if Lessee elects to lease the Addendum No. 5 Option Space, such space
shall become subject to the Lease

 

9

--------------------------------------------------------------------------------


 

(as amended hereby) upon the same terms and conditions as are then applicable to
the then current Demised Premises. The foregoing notwithstanding, any tenant
improvement allowances, free rent periods, moving allowances or other special
concessions granted to Lessee with respect to the then current Demised Premises
shall not apply to the Addendum No. 5 Option Space.

 

(F)           If Lessee exercises its right to lease the Addendum No. 5 Option
Space, the term of Lessee’s lease of the Addendum No. 5 Option Space shall: (a)
commence upon the date (the “Addendum No. 5 Option Space Commencement Date”)
Lessor tenders possession of the Addendum No. 5 Option Space in the condition
required under Section 8 (A) above, and (b) expire upon the expiration of the
Lease Term, including any further extensions thereof. Provided Lessor has
complied with the terms of the following sentence, Lessor will have no liability
to Lessee if Lessor does not deliver the Addendum No. 5 Option Space to Lessee
on the date originally contemplated by Lessor for any causes beyond the
reasonable control of Lessor. Lessor will promptly commence and diligently
pursue obtaining possession of the Addendum No. 5 Option Space (including, if
necessary, by initiating legal proceedings) so that Lessor can tender the
Addendum No. 5 Option Space to Lessee; provided, however, that the following
shall be Lessee’s sole remedies if Lessor complied with the foregoing sentence
but failed timely to deliver the Addendum No. 5 Option Space: (x) if Lessor has
not tendered possession of the Addendum No. 5 Option Space to Lessee within
ninety (90) days after the Addendum No. 5 Option Space Delivery Date (which date
shall not be extended by Force Majeure), then Lessee shall receive an abatement
of Monthly Rent for the Addendum No. 5 Option Space and Lessee’s proportionate
share of Operating Costs, Operating Expenses and Real Estate Taxes for the
Addendum No. 5 Option Space equal to one-half (Y:) day for each day of such
delay from and after the ninety-first (91st) day after the Addendum No. 5 Option
Space Delivery Date; provided, however, that (i) such abatement shall not
exceed, in the aggregate, ninety (90) days of Monthly Rent for the Addendum No.
5 Option Space and Lessee’s proportionate share of Operating Costs, Operating
Expenses and Real Estate Taxes for the Addendum No. 5 Option Space (i.e., such
abatement shall cease to accrue after the two hundred seventieth (270th) day
after the Addendum No. 5 Option Space Delivery Date) and (ii) for the avoidance
of doubt, such abatement shall not be applicable if Lessee terminates its
election to lease the Addendum No. 5 Option Space pursuant to clause (y) below;
and (y) if Lessor has not tendered possession of the Addendum No. 5 Option Space
to Lessee within one hundred eighty (180) days after the Addendum No. 5 Option
Space Delivery Date (which date shall not be extended by Force Majeure), Lessee
shall have the right to terminate its election to lease the Addendum No. 5
Option Space by notifying Lessor in writing within thirty (30) days after the
expiration of said one hundred eighty (180) day period, in which event Lessee’s
rights under this Section 8 shall lapse. Lessor shall have no obligation to make
any payment to the occupant or to give any other concession to such occupant in
order to induce such occupant to vacate and surrender possession of any Addendum
No. 5 Option Space.

 

(G)          Except to the extent expressly set forth in the Lease (as amended
hereby) to the contrary, upon Lessee’s leasing of the Addendum No. 5 Option
Space, the rentable area of the Demised Premises and term “Demised Premises”
shall be deemed amended to include the Addendum No. 5 Option Space and Lessee’s
proportionate share and all other computations made under the Lease (as amended
hereby) based upon or affected by the rentable area of the Demised Premises
shall be recomputed to include the Addendum No. 5 Option Space; provided

 

10

--------------------------------------------------------------------------------


 

that, the computation of the square footage of the Addendum No. 5 Option Space
shall be based on BOMA.

 

(H)          From and after the Addendum No. 5 Option Space Commencement Date,
Lessee shall be provided with (i) additional parking permits (at the prevailing
market rate for such permits) in the ratio of one (1) contract for every one
thousand five hundred (1,500) square feet of rentable area in the Addendum No. 5
Option Space (BOMA measured), with such entitlement to parking permits being
otherwise subject to Section 11 of this Addendum No. 5, and (ii) its pro rata
share of additional directory strips in the building directory.

 

9.             ADDENDUM NO.5 RIGHT OF OPPORTUNITY

 

(A)          Addendum No. 5 Right of Opportunity.

 

(1)           Subject to the provisions of this Section 9, if, during the
Addendum No. 5 Extension Term and, if exercised, the Second Extension Term (but
not any further extensions of the Lease Term), any portion of the Additional
Give-Back Premises becomes available for lease from Lessor (or Lessor reasonably
anticipates that such space will become available for lease from Lessor) (the
“Addendum No. 5 ROFO Space”), Lessor shall so notify Lessee (the “Lessor’s
Addendum No. 5 ROFO Notice”) of the anticipated availability date (the “Addendum
No. 5 ROFO Delivery Date”) and the location of the Addendum No. 5 ROFO Space,
and Lessee shall have the right to lease all (but not less than all) of the
Addendum No. 5 ROFO Space (the “Addendum No. 5 Right of Opportunity”) by
delivering Lessee’s notice of such election to Lessor (“Lessee’s Addendum No. 5
ROFO Notice”) within ten (10) business days after Lessor gives Lessor’s Addendum
No. 5 ROFO Notice to Lessee.

 

(2)           Any provision of the Lease (as amended hereby) to the contrary
notwithstanding, Lessee’s Addendum No. 5 Right of Opportunity shall be subject
to the following:

 

(a)           Lessee’s Addendum No. 5 Right of Opportunity shall not apply to
any Addendum No. 5 ROFO Space until Lessor has entered into a lease with a
third-party tenant for such Addendum No. 5 ROFO Space containing such terms as
Lessor deems acceptable in Lessor’s sole discretion (including, without
limitation, any fixed expansion or extension rights that Lessor might grant such
tenant(s) for such Addendum No. 5 ROFO Space) with a third-party tenant and the
term of such lease has expired with respect to such Addendum No. 5 ROFO Space
(including, without limitation, the expiration of any lease term extension
period(s)) or otherwise been terminated.

 

(b)           If Lessee notifies Lessor that Lessee elects not to lease an
Addendum No. 5 ROFO Space or if Lessee fails to timely deliver Lessee’s Addendum
No. 5 ROFO Notice to Lessor with respect thereto, Lessee’s Addendum No. 5 Right
of Opportunity shall not apply to such Addendum No. 5 ROFO Space until Lessor
has thereafter entered into a lease for such Addendum No. 5 ROFO Space with a
third-party tenant under one or more leases containing such terms as Lessor
deems acceptable in Lessor’s sole discretion (including, without limitation, any
right of opportunity or other expansion rights that Lessor might grant such

 

11

--------------------------------------------------------------------------------


 

tenant(s) for such Addendum No. 5 ROFO Space) and Lessor’s Addendum No. 5 Right
of Opportunity shall not apply to such space until the term of such lease has
expired with respect to such Addendum No. 5 ROFO Space (including, without
limitation, the expiration of any lease term extension period(s)) or otherwise
been terminated.

 

(c)           The fixed expansion or extension rights of the third party
tenant(s) taking all or any portion of the Additional Give-Back Premises
pursuant to the initial lease-up following Lessee’s surrender of the Additional
Give-Back Premises hereunder (a “Lease-Up Lessee’s Rights”).

 

(B)          Conditions to Exercise. Lessee’s exercise of its Addendum No. 5
Right of Opportunity shall be subject to the following conditions at the time of
such exercise: (i) the Lease (as amended hereby) is in full force and effect;
(ii) no default by Lessee then exists beyond any applicable notice and cure
period; (iii) Lessee has timely exercised the Addendum No. 5 Right of
Opportunity, with time being of the essence; (iv) the Lease (as amended hereby)
had not been assigned in a transaction requiring Lessor’s consent pursuant to
Section 11 of the Original Lease (as amended and restated by Section 12 of
Addendum No. 4) (Lessor acknowledging that Lessor’s consent is not required for
an assignment of the Lease or sublet of the Demised Premises to any subsidiary,
affiliate or successor (as those terms are defined in Section 11 of the Original
Lease)); and (v) Lessee is occupying for the conduct of Lessee’s business
therein more than seventy percent (70%) of the rentable area of the Demised
Premises. Except as provided herein, if Lessee exercises its Addendum No. 5
Right of Opportunity, Lessee may not thereafter revoke such exercise.

 

(C)          Condition of Addendum No. 5 ROFO Space. Lessee shall take the
Addendum No. 5 ROFO Space in “as is” condition, except, however, base Building
systems serving the Addendum No. 5 ROFO Space shall be in good working order.

 

(D)          Addendum No. 5 ROFO Space Rent. The annual rate for Monthly Rent
payable for an applicable Addendum No. 5 ROFO Space shall be the annual Addendum
No. 5 ROFO Rate for the Addendum No. 5 ROFO Space as of the Addendum No. 5 ROFO
Commencement Date (the “Addendum No. 5 ROFO Calculation Date”), with such
Addendum No. 5 ROFO Rate being escalated annually on each anniversary of the
Addendum No. 5 ROFO Calculation Date by the market escalation rate that shall be
determined as part of the determination of the Addendum No. 5 ROFO Rate. The
“Addendum No. 5 ROFO Rate” shall mean the Market Base Rent (as defined in
Section 8 of the Original Lease). Subject to the provisions of this Section, the
calculation of Addendum No. 5 ROFO Rate shall take into account all relevant
factors. If the Addendum No. 5 ROFO Rate includes any out-of-pocket monetary
concession (such as a tenant improvement allowance) to be provided by Lessor,
Lessor shall have the option to either directly provide such monetary concession
or indirectly provide such monetary concession by equitably reducing the
Addendum No. 5 ROFO Rate by the economic value of such concession over the then
remaining Lease Term.

 

12

--------------------------------------------------------------------------------


 

(E)           Procedure for Determining Monthly Rent.

 

(1)           Lessor shall advise Lessee (the “Addendum No. 5 ROFO Rent Notice”)
of Lessor’s determination of Addendum No. 5 ROFO Rate within ten (10) days after
receiving Lessee’s Addendum No. 5 ROFO Notice. If Lessee does not accept
Lessor’s determination of the Addendum No. 5 ROFO Rate, the parties shall meet
and seek in good faith to reach agreement on the Addendum No. 5 ROFO Rate during
the thirty (30) day period that begins when Lessor receives Lessee’s Addendum
No. 5 ROFO Notice (the “Addendum No. 5 ROFO Negotiation Period”).

 

(2)           If Lessor and Lessee do not agree upon the Addendum No. 5 ROFO
Rate in writing within the Addendum No. 5 ROFO Negotiation Period, the
provisions of Section 9(D)(2) of Addendum No. 4 shall govern the determination
of the Addendum No. 5 ROFO Rate, except that all references in such Section
9(D)(2) to:

 

(a)           the “Extension Rate” shall mean the “Addendum No. 5 ROFO Rate”;

 

(b)           the “Extension Negotiation Period” shall mean the “Addendum No. 5
ROFO Negotiation Period”; and

 

(c)           the “Extension Rent Notice” shall mean the “Addendum No. 5 ROFO
Rent Notice.”

 

If the Monthly Rent payable for an Addendum No. 5 ROFO Space is not determined
prior to the day on which Lessee commences to lease the Addendum No. 5 ROFO
Space, Lessee shall pay Monthly Rent for the Addendum No. 5 ROFO Space in an
amount equal to the rentable square foot rate then payable for the then current
Demised Premises (the “Addendum No. 5 ROFO Interim Rent”). Upon final
determination of the Monthly Rent for the Addendum No. 5 ROFO Space, Lessee
shall commence paying such Monthly Rent as so determined, and within ten (10)
days after such determination Lessee shall pay any deficiency in prior payments
of Monthly Rent or, if the Monthly Rent as so determined shall be less than the
Addendum No. 5 ROFO Interim Rent, Lessee shall be entitled to a credit against
the next succeeding installments of Monthly Rent in an amount equal to the
difference between each installment of Addendum No. 5 ROFO Interim Rent and the
Monthly Rent as so determined which should have been paid for such installment
until the total amount of the over payment has been recouped.

 

(F)           Except to the extent expressly set forth in this Section to the
contrary, if Lessee elects to lease Addendum No. 5 ROFO Space, such space shall
become subject to the Lease (as amended hereby) upon the same terms and
conditions as are then applicable to the then current Demised Premises. The
foregoing notwithstanding, any tenant improvement allowances, free rent periods,
moving allowances or other special concessions granted to Lessee with respect to
the then current Demised Premises shall not apply to the Addendum No. 5 ROFO
Space.

 

(G)          If Lessee exercises its right to lease Addendum No. 5 ROFO Space,
the term of Lessee’s lease of the Addendum No. 5 ROFO Space shall: (a) commence
upon the date (the

 

13

--------------------------------------------------------------------------------


 

“Addendum No. 5 ROFO Space Commencement Date”) that is the later of: (i) the
Addendum No. 5 ROFO Delivery Date, or (ii) the date Lessor tenders possession of
the Addendum No. 5 ROFO Space in the condition required under Section 8(C)
above, and (b) expire upon the expiration of the Lease Term, including any
further extensions thereof (or, if Lessee’s rights under Section 8 above remain
unexercised but available, and Lessor notifies Lessee in the Lessor’s Addendum
No. 5 ROFO Notice that such Addendum No. 5 ROFO Space constitutes Addendum No. 5
Option Space, expire on the day before the Addendum No. 5 Option Space
Commencement Date). Provided Lessor has complied with the terms of the following
sentence, Lessor will have no liability to Lessee if Lessor does not deliver the
Addendum No. 5 ROFO Space to Lessee on the Addendum No. 5 ROFO Delivery Date for
any causes beyond the reasonable control of Lessor. Lessor will promptly
commence and diligently pursue obtaining possession of the Addendum No. 5 ROFO
Space (including, if necessary, by initiating legal proceedings) so that Lessor
can tender the Addendum No. 5 ROFO Space to Lessee; provided, however, that the
following shall be Lessee’s sole remedies if Lessor complied with the foregoing
sentence but failed timely to deliver the Addendum No. 5 ROFO Space: (x) if
Lessor has not tendered possession of the Addendum No. 5 ROFO Space to Lessee
within ninety (90) days after the Addendum No. 5 ROFO Delivery Date (which date
shall not be extended by Force Majeure), then Lessee shall receive an abatement
of Monthly Rent for the Addendum No. 5 ROFO Space and Lessee’s proportionate
share of Operating Costs, Operating Expenses and Real Estate Taxes for the
Addendum No. 5 ROFO Space equal to one-half (1/2) day for each day of such delay
from and after the ninety-first (91st) day after the Addendum No. 5 ROFO
Delivery Date; provided, however, that (i) such abatement shall not exceed, in
the aggregate, ninety (90) days of Monthly Rent for the Addendum No. 5 ROFO
Space and Lessee’s proportionate share of Operating Costs, Operating Expenses
and Real Estate Taxes for the Addendum No. 5 ROFO Space (i.e., such abatement
shall cease to accrue after the two hundred seventieth (270th) day after the
Addendum No. 5 ROFO Delivery Date) and (ii) for the avoidance of doubt, such
abatement shall not be applicable if Lessee terminates its election to lease the
Addendum No. 5 ROFO Space pursuant to clause (y) below; and (y) if Lessor has
not tendered possession of the Addendum No. 5 ROFO Space to Lessee within one
hundred eighty (180) days after the Addendum No. 5 ROFO Delivery Date (which
date shall not be extended by Force Majeure), Lessee shall have the right to
terminate its election to lease the Addendum No. 5 ROFO Space by notifying
Lessor in writing within thirty (30) days after the expiration of said one
hundred eighty (180) day period, in which event Lessee’s rights under this
Section 9 shall lapse. Lessor shall have no obligation to make any payment to
the occupant or to give any other concession to such occupant in order to induce
such occupant to vacate and surrender possession of any Addendum No. 5 ROFO
Space.

 

(H)          Recomputation. Except to the extent expressly set forth in the
Lease (as amended hereby) to the contrary, upon Lessee’s leasing of Addendum No.
5 ROFO Space, the rentable area of the Demised Premises and term “Demised
Premises” shall be deemed amended to include such Addendum No. 5 ROFO Space and
Lessee’s proportionate share and all other computations made under the Lease (as
amended hereby) based upon or affected by the rentable area of the Demised
Premises shall be recomputed to include such Addendum No. 5 ROFO Space; provided
that, the computation of the square footage of the Addendum No. 5 ROFO Space
shall be based on BOMA.

 

14

--------------------------------------------------------------------------------


 

(I)            Parking and Directory Strips. From and after the Addendum No. 5
ROFO Space Commencement Date, Lessee shall be provided with (i) additional
parking permits (at the prevailing market rate for such permits) in the ratio of
one (1) contract for every one thousand five hundred (1,500) square feet of
rentable area in the Addendum No. 5 ROFO Space (BOMA measured), with such
entitlement to parking permits being otherwise subject to Section 11 of this
Addendum No. 5, and (ii) its pro rata share of additional directory strips in
the building directory.

 

(J)            Section 8 of Addendum No. 4 is hereby deleted and shall be of no
further force or effect.

 

10.          SECOND EXTENSION TERM

 

The provisions of Section 9 of Addendum No. 4 shall continue to apply during the
Addendum No. 5 Extension Period, provided, however, that:

 

(A)          The reference therein to “November 1, 2015,” is hereby deleted and
replaced with “November 1, 2027”;

 

(B)          The reference therein to “October 31, 2020,” is hereby deleted and
replaced with “October 31, 2032”;

 

(C)          The reference therein to “May 1, 2014,” is hereby deleted and
replaced with “May 1, 2026”;

 

(D)          The reference therein to “August 1, 2014,” is hereby deleted and
replaced with “August 1, 2026”;

 

(E)           The reference therein to “39,624 rentable square feet (i.e., as
re-measured under BOMA)” is hereby deleted and replaced with “28,909 rentable
square feet,” subject to the exercise by Lessee of the Addendum No. 5 Option
Space Option and/or the Addendum No. 5 Right of Opportunity; and

 

(F)           The reference therein to “First Extension Term” is hereby deleted
and replaced with “Addendum No. 5 Extension Term.”

 

11.          PARKING

 

Effective as of November 1, 2015, (a) the reference in Section 7 of the Lease
(as hereinbefore modified) to “twenty-six (26) contracts” is hereby deleted and
replaced with “twenty-one (21) contracts” and (b) the last sentence of Section
7(B) of the Lease (as heretofore modified) is amended and restated as follows:

 

In the event Lessee fails to execute with the Operator the monthly parking
contracts by February 29, 2016, or subsequently relinquishes in any manner its
parking contracts, Lessor shall be under no obligation to seek restoration of
the relinquished contract or

 

15

--------------------------------------------------------------------------------


 

waive Lessee’s failure to execute said contract prior to February 29, 2016;
provided, however, that Lessee shall have the right to take (or, as applicable,
retake) parking contracts up to Lessee’s full number of permitted parking
contracts upon sixty (60) days written notice to Lessor.

 

12.          COMPLIANCE WITH LAWS

 

(A)          To Lessor’s knowledge, without further investigation or inquiry,
the base building portions of the Building are currently free of any asbestos or
any other hazardous materials that violate applicable federal, state or local
regulations or ordinances.

 

(B)          To Lessor’s knowledge, without further investigation or inquiry,
the base building portions of the Building are (subject to any applicable
grandfathering provisions and waivers) in compliance with the ADA.

 

13.          LENDER APPROVAL

 

The terms and conditions of this Addendum No. 5 are contingent upon the consent
of Lessor’s current lender for the Building (“Lender Approval”). The terms and
conditions of this Addendum No. 5 shall not be effective until the Effective
Date. The term “Effective Date” shall mean the later to occur of the following
dates: (a) the date this Addendum No. 5 is fully executed, and (b) the date upon
which Lessor advises Lessee in writing that Lender Approval has been received
(the “Lender Approval Notification Date”). Lessor shall use commercially
reasonable, good faith, diligent efforts to obtain Lender Approval as soon as is
reasonably possible following the full execution of this Addendum No. 5. If the
Lender Approval Notification Date does not occur within forty (40) days
following the date on which this Addendum No. 5 has been fully executed by
Lessor and Lessee, then Lessee shall have the right to cancel this Addendum No.
5 upon five (5) days’ prior written notice to Lessor, such notice to be given,
if at all, prior to the Lender Approval Notification Date. If the Lender
Approval Notification Date does not occur within fifty-five (55) days following
the date on which this Addendum No. 5 has been fully executed by Lessor and
Lessee, then, provided Lessor has used its commercially reasonable good faith
diligent efforts to obtain Lender Approval as required above, Lessor shall have
the right to cancel this Addendum No. 5 upon five (5) days’ prior written notice
to Lessee, such notice to be given, if at all, prior to the Lender Approval
Notification Date. If this Addendum No. 5 is cancelled by Lessor or Lessee as
aforesaid, (i) this Addendum No. 5 shall be null and void as if the same had
never been executed by Lessor and Lessee, (ii) the Lease as un-amended by this
Addendum No. 5 shall remain in full force and effect, and (iii) neither party
hereto shall have any rights against or obligations to the other under this
Addendum No. 5.

 

14.          BROKER AND AGENT

 

Lessor and Lessee each represent and warrant one to another that, except as
hereinafter set forth, neither of them has employed any broker in carrying on
the negotiations, or had any dealings with any broker, relating to this Addendum
No. 5. Lessee represents that it has employed CBRE, Inc., as its broker. Lessor
represents that it has employed Tishman Speyer

 

16

--------------------------------------------------------------------------------


 

Properties, L.P., as its broker. Lessor, pursuant to separate written
agreements, has agreed to pay the commission of the aforementioned brokers.
Lessor shall indemnify and hold Lessee harmless, and Lessee shall indemnify and
hold Lessor harmless, from and against all claim or claims for brokerage or
other commission arising from or out of any breach of the foregoing
representation and warranty by the respective indemnitor.

 

15.          EXCULPATION

 

(A)          Notwithstanding anything appearing to the contrary in the Lease (as
amended hereby), Lessee shall not be entitled to enforce the liability and
obligation of Lessor hereto to pay, perform and observe the obligations
contained in the Lease (as amended hereby) by any action or proceeding against
any member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee or employee of Lessor, or against any direct or indirect
member, shareholder, partner or other owner of any such member, shareholder,
partner, manager, director, officer, agent, affiliate or employee of Lessor, or
against any director, officer, employee, agent, manager or trustee of any of the
foregoing.

 

(B)          Notwithstanding anything appearing to the contrary in the Lease (as
amended hereby), Lessor shall not be entitled to enforce the liability and
obligation of Lessee hereto to pay, perform and observe the obligations
contained in the Lease (as amended hereby) by any action or proceeding against
any member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee or employee of Lessee, or against any direct or indirect
member, shareholder, partner or other owner of any such member, shareholder,
partner, manager, director, officer, agent, affiliate or employee of Lessee, or
against any director, officer, employee, agent, manager or trustee of any of the
foregoing.

 

16.          CONFIDENTIALITY

 

Lessee acknowledges and agrees that the terms of this Addendum No. 5 are
confidential and constitute propriety information of Lessor. Disclosure of the
terms hereof could adversely affect the ability of Lessor to negotiate other
leases and/or lease amendments with respect to the Building and may impair
Lessor’s relationship with other tenants of the Building. Lessee agrees that it
and its partners, officers, directors, and employees shall not, without the
prior written consent of Lessor, make any public disclosure of the terms and
conditions of this Addendum No. 5 other than (a) in Lessee’s ordinary course of
business to Permitted Recipients, and (b) if required by applicable laws or
governmental authorities (including, without limitation, any legal disclosures
required with respect to Lessee’s status as a publicly traded corporation).
Lessee shall use commercially reasonable, good faith efforts to cause the
Permitted Recipients to comply with the confidentiality provisions set forth
herein.

 

17

--------------------------------------------------------------------------------


 

17.          OTHER TERMS AND PROVISIONS

 

All other provisions of the Lease shall remain in effect and unchanged except as
modified herein, and all terms, covenants and conditions shall remain in effect
as modified by this Addendum No. 5.  If any provision of this Addendum No. 5
conflicts with the Lease, the provisions of this Addendum No. 5 shall control.

 

[Signature pages to follow]

 

[Remainder of page left intentionally blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have caused this Addendum No. 5 to be
signed in their names under seal by themselves or by their duly authorized
representatives and delivered as their act and deed, intending to be legally
bound by all its terms and conditions.

 

 

 

LESSOR:

 

 

 

1201 F STREET, L.P.,

 

a Delaware limited partnership

 

 

 

By:

/s/ Steven R. Wechsler

 

Name:

Steven R. Wechsler

 

Title:

Senior Managing Director

 

 

 

 

 

LESSEE:

 

 

 

CRA INTERNATIONAL, INC., formerly known as Charles River Associates
Incorporated, a Massachusetts corporation

 

 

 

By:

/s/ Chad M. Holmes

(SEAL)

 

Name:

Chad M. Holmes

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ADDITIONAL GIVE-BACK PREMISES

 

[Space B]

 

[g268361ki05i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

SWING SPACE

 

[g268361ki05i002.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK AGREEMENT

 

This Work Agreement is a part of Addendum No. 5. In the event of any conflict
between the terms of this Work Agreement and the terms of the Lease (as amended
by Addendum No.5), the terms of this Work Agreement shall control.

 

Article 1 - Definitions

 

1.             Definitions.

 

1.1          “Base Building Plans” means the base building plans and
specifications for the Building.

 

1.2          “Base Building Systems” means the structural components of the
Building and the mechanical, electrical, plumbing, sanitary, sprinkler, heating,
ventilation and air conditioning, security, life-safety and other service
systems or facilities of the Building up to the point of connection for
localized distribution to the Demised Premises and the mechanical, electrical,
plumbing, heating, ventilation and air conditioning, elevators and other service
systems or facilities servicing the common areas of the Building.

 

1.3          “Change Order” means any change in any of Lessee’s Plans after
Lessor has approved any such plan and/or any change in the work or materials to
be included in the Leasehold Improvements.

 

1.4          “Comparable Building” means first-class office buildings of
comparable age and size in the central business district of the District of
Columbia.

 

1.5          “Contractor” means the general contractor selected by Lessee in
accordance with the terms of this Work Agreement to construct and install the
Leasehold Improvements.

 

1.6          “Construction Costs” means all costs in the permitting, demolition,
construction and installation of the Leasehold Improvements and acquiring the
materials for the Leasehold Improvements.

 

1.7          “Effective Date” has the meaning given such term in Addendum No.5.

 

1.8          “Engineers” means the mechanical, electrical, plumbing and
structural and engineers and other licensed third-parties selected by Lessee to
assist in the preparation of Lessee’s Plans.

 

1.9          “Essential Subs” means those subcontractors to be specifically
designated by Lessor acting reasonably for purposes of working on the Building
mechanical, energy management, structural, exterior windows (including window
removal and reinstallation for hoisting purposes), roof (excluding HVAC),
sprinkler and fire and life safety systems.

 

--------------------------------------------------------------------------------


 

1.10        “Final Space Plan” means a detailed space plan for the Leasehold
Improvements prepared by Lessee’s Architect, which space plan shall be
substantially in conformance with the Preliminary Plan approved by Lessor and
any updates or changes thereto approved by Lessor and shall contain the
information and otherwise comply with the requirements set forth on Annex 2
attached hereto.

 

1.11        “Improvement Costs” means, collectively, (i) the Soft Costs; (ii)
the Construction Costs; and (iii) Lessor’s Fee.

 

1.12        “Leasehold Improvements” means the improvements set forth in
Lessee’s Plans as approved by Lessor in accordance with the terms of this Work
Agreement.

 

1.13        “Lessee’s Architect” means the architect engaged by Lessee to design
the Leasehold Improvements and prepare Lessee’s Plans.

 

1.14        “Lessee’s Contractors” means Contractor and all subcontractors and
subsubcontractors (including the Essential Subs) who will work on the Leasehold
Improvements.

 

I.15         “Lessee’s Equipment” means any telephone, telephone switching,
telephone and data cabling, furniture, computers, servers, Lessee’s trade
fixtures and other personal property to be installed by or on behalf of Lessee
in the Demised Premises.

 

1.16        “Lessee’s Plans” means the Preliminary Plan, the Final Space Plan
and the Plans and Specifications.

 

1.17        “Lessee’s Representative” means Renee Collins, whose address is 750
9th Street, NW, Suite 900, Washington, DC 20001, and whose telephone number is
(202) 783-8200.

 

1.18        “Lessor’s Contribution” means an amount equal to Two Million Four
Hundred Fifty-Seven Thousand Two Hundred Sixty-Five Dollars ($2,457,265.00).

 

1.19        “Lessor’s Fee” means a fee payable to Lessor equal to either (a) one
percent (1%) of the Construction Costs (if Lessee retains a third-party project
manager, other than Lessor or its affiliate, in connection with the Leasehold
Improvements) or (b) three percent (3%) of the Construction Costs (if Lessor
does not retain a third-party project manager, other than Lessor or its
affiliate, in connection with the Leasehold Improvements), as applicable.

 

1.20        “Lessor’s Representative” means Rustom Cowasjee, whose address is
Tishman Speyer Properties, 1875 Eye Street, NW, Suite 300, Washington, DC 20006
and whose telephone number is (202) 420-2123 and whose telecopier number is
(202) 777-0370.

 

1.21        “Permits” means all necessary permits in connection with the
Leasehold Improvements.

 

1.22        “Plans and Specifications” means all architectural plans,
construction drawings and specifications necessary and sufficient (i) for the
construction of the Leasehold Improvements in accordance with the Final Space
Plan and (ii) to enable the Contractor to obtain all necessary

 

--------------------------------------------------------------------------------


 

Permits for the construction of the Leasehold Improvements, and which shall
contain the information and otherwise comply with the requirements set forth on
Annex 3 attached hereto.

 

1.23        “Preliminary Plan” means a preliminary space plan prepared by
Lessee’s Architect showing the general layout of the Demised Premises upon
completion of the Leasehold Improvements, which space plan shall contain the
information and otherwise comply with the requirements set forth on Annex 1
attached hereto.

 

1.24        “Punch List Work” means minor details of construction, decoration
and mechanical adjustment, if any, the noncompletion of which do not materially
interfere with the use of the relevant portion of the Building.

 

1.25        “Soft Costs” means the sum of (a) all architectural, space planning,
engineering and other costs related to the design of the Leasehold Improvements
including, without limitation, the fees of Lessee’s Architect, the Engineers and
the professionals preparing and/or reviewing Lessee’s Plans (or any of them),
plus (b) the cost of relocating Lessee’s furniture, fixtures and equipment to
the Demised Premises, the cost of installing networking and wiring in the
Demised Premises and the cost of purchasing furniture, fixtures and equipment
(including audiovisual equipment) for use in the Demised Premises.

 

1.26        “Substantial Completion” means, as to any construction performed by
any party, that such work has been completed, as reasonably mutually determined
by Lessor’s architect and Lessee’s architect, in accordance with (a) the
provisions of the Lease (as amended by Addendum No. 5) applicable thereto, and
(b) the plans and specifications for such work, except for any Punch List work.

 

Capitalized terms used but not defined in this Work Agreement shall have the
meanings given such terms in the Lease (as amended by Addendum No.5).

 

Article 2 – Plans

 

2.1          Lessee’s Architect and Engineers. Lessee has or will retain
Lessee’s Architect to design the Leasehold Improvements and prepare Lessee’s
Plans. Lessee’s Architect and the Engineers shall be subject to Lessor’s
reasonable approval, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

2.2          Preliminary Plan. Within ten (10) business days after the Effective
Date, Lessee shall deliver the Preliminary Plan to Lessor for Lessor’s approval.
Within ten (10) business days after Lessee delivers the Preliminary Plan to
Lessor, Lessor shall advise Lessee of Lessor’s approval or disapproval of the
Preliminary Plan (which disapproval shall specify Lessor’s objections in
sufficient detail so that Lessee can make the necessary revisions to satisfy
such objections). Within three (3) business days after Lessor notifies Lessee of
Lessor’s objections, Lessee shall revise the proposed Preliminary Plan to
address Lessor’s objections and deliver the revised Preliminary Plan to Lessor
for Lessor’s approval. Within three (3) business days after Lessee delivers the
revised Preliminary Plan to Lessor, Lessor shall advise Lessee of Lessor’s
approval or disapproval of the revised Preliminary Plan (which disapproval shall
specify Lessor’s objections in sufficient detail so that Lessee can make the
necessary revisions to satisfy such objections). Lessee and Lessor shall
continue to follow the revision, delivery and notice of objections procedure and
schedule set forth

 

--------------------------------------------------------------------------------


 

above until Lessor approves the Preliminary Plan. Lessor will not unreasonably
withhold its approval of the Preliminary Plan.

 

2.3          Final Space Plan. Within twenty (20) business days after Lessor
approves the Preliminary Plan, Lessee shall deliver the Final Space Plan to
Lessor for Lessor’s approval.  Within ten (10) business days after Lessee
delivers the Final Space Plan to Lessor, Lessor shall advise Lessee of Lessor’s
approval or disapproval of the Final Space Plan (which disapproval shall specify
Lessor’s objections in sufficient detail so that Lessee can make the necessary
revisions to satisfy such objections). Within five (5) business days after
Lessor notifies Lessee of Lessor’s objections, Lessee shall revise the proposed
Final Space Plan to meet Lessor’s objections and deliver the revised Final Space
Plan to Lessor for Lessor’s approval. Within ten (10) business days after Lessee
delivers the revised Final Space Plan to Lessor, Lessor shall advise Lessee of
Lessor’s approval or disapproval of the revised Final Space Plan (which
disapproval shall specify Lessor’s objections in sufficient detail so that
Lessee can make the necessary revisions to satisfy such objections). Lessee and
Lessor shall continue to follow the revision, delivery and notice of objections
procedure and schedule set forth above until Lessor approves the Final Space
Plan. Lessor will not unreasonably withhold its approval of the Final Space
Plan.

 

2.4          Plans and Specifications. Within forty (40) business days after
Lessor approves the Final Space Plan, Lessee shall deliver the Plans and
Specifications to Lessor for Lessor’s approval. Within ten (10) business days
after Lessee delivers the Plans and Specifications to Lessor, Lessor shall
advise Lessee of Lessor’s approval or disapproval of the Plans and
Specifications (which disapproval shall specify Lessor’s objections in
sufficient detail so that Lessee can make the necessary revisions to satisfy
such objections). Within five (5) business days after Lessor notifies Lessee of
Lessor’s objections, Lessee shall revise the proposed Plans and Specifications
to meet Lessor’s objections and deliver the revised Plans and Specifications to
Lessor for Lessor’s approval. Within eight (8) business days after Lessee
delivers the revised Plans and Specifications to Lessor, Lessor shall advise
Lessee of Lessor’s approval or disapproval of the revised Plans and
Specifications (which disapproval shall specify Lessor’s objections in
sufficient detail so that Lessee can make the necessary revisions to satisfy
such objections). Lessee and Lessor shall continue to follow the revision,
delivery and notice of objections procedure and schedule set forth above until
Lessor approves the Plans and Specifications. Lessor will not unreasonably
withhold its approval of the Plans and Specifications.

 

2.5          Changes to Plans.

 

(a)           In the event of any Change Order or in the event that Lessor
determines that any of Lessee’s Plans have not been prepared in accordance with
the requirements of this Work Agreement, Lessee shall be solely responsible for
all costs and expenses and for all delays in reoccupancy by Lessee resulting
therefrom including, without limitation, costs or expenses relating to (i) any
additional architectural or engineering services and related design expenses;
(ii) any reasonable architectural or engineering costs incurred by Lessor in
connection with its review of such requested change; (iii) any changes to
materials in process of fabrication; (iv) cancellation or modification of supply
or fabricating contracts; (v) removal or alteration of work or plans completed
or in process; or (vi) delay claims made by Contractor.

 

(b)           No changes shall be made to any of Lessee’s Plans and no Change
Orders shall be implemented without the prior written approval of Lessor, which
approval shall not be

 

--------------------------------------------------------------------------------


 

unreasonably withheld, conditioned or delayed (but which shall be subject to the
Alterations limitations set forth in the Lease). All Change Orders shall be in
writing and shall be on such AIA form as is required by Lessor and/or
Contractor. Lessee shall evidence in writing its approval of any Change Order
prior to requesting Lessor’s approval of same.

 

2.6          General Plan Provisions.

 

(a)           Lessee shall cause (i) Lessee’s Plans to comply with all
Applicable Laws; (ii) Lessee’s Plans to be prepared by Lessee’s Architect and
the Engineers in accordance with the terms of this Work Agreement and in
conformity with the Base Building Plans and the base Building systems
(including, without limitation, the base Building HVAC, mechanical, electrical,
plumbing and life safety systems); (iii) the Plans and Specifications to be
sufficient to enable Contractor (with respect to the Plans and Specifications)
to obtain all necessary Permits; and (iv) the Plans and Specifications to be
prepared using the AutoCAD Computer Assisted Drafting and Design System format.
Lessee shall cause Lessee’s Plans not to include any Leasehold Improvements that
will or that reasonably might be anticipated to (1)  interfere with the normal
operation of the Building, Building operations, or the Base Building Systems;
(2) materially increase maintenance or utility charges for operating the
Building in excess of the standard requirements for Comparable Buildings, or (3)
affect the exterior or structure of the Building. Lessee shall cause Lessee’s
Plans to include as part of the Leasehold Improvements the construction of a
Building standard demising wall to separate the Additional Give-Back Premises
from the balance of the Demised Premises located on the seventh (7th) floor of
the Building.

 

(b)           Any provision of this Work Agreement or the Lease (as amended by
Addendum No.5) to the contrary notwithstanding, Lessor’s approval of the Plans
and Specifications shall not constitute an assurance by Lessor that the Plans
and Specifications satisfy any Applicable Laws or are sufficient to enable the
Contractor to obtain a building permit for the undertaking of the Leasehold
Improvements. If Lessor notifies Lessee at any time that the Plans and
Specifications must be revised due to their failure to comply with the terms of
this Work Agreement, such revisions shall be made at Lessee’s expense and any
delay arising in connection therewith shall constitute a Lessee delay and shall
not give rise to any claim or cause of action against Lessor.

 

(c)           Prior to making or installing any of the Leasehold Improvements,
Lessee shall perform a field verification to independently determine the
existing conditions, specifications and dimensions of the Demised Premises and
any variances from the Base Building Plans.

 

(d)           Lessee has appointed Lessee’s Representative for purposes of
granting any consents or approvals by Lessee under this Work Agreement and for
authorizing and executing any and all Change Orders or other documents in
connection with this Work Agreement and Lessor shall have the right to rely on
Lessee’s Representative’s consent, approval, authorization or execution as
aforesaid.

 

(e)           Lessor has appointed Lessor’s Representative for purposes of
granting any consents or approvals by Lessor under this Work Agreement and for
authorizing and executing any and all Change Orders or other documents in
connection with this Work Agreement and Lessee

 

--------------------------------------------------------------------------------


 

shall have the right to rely on Lessor’s Representative’s consent, approval,
authorization or execution as aforesaid.

 

(f)            Lessee shall reimburse Lessor for all reasonable out-of-pocket
costs incurred by Lessor in reviewing any proposed Lessee Plans and Change
Orders within thirty (30) days after Lessee’s receipt of an invoice therefor.

 

Article 3 – Construction

 

3.1          Lessor Improvements. Except as might be expressly set forth in
Addendum No. 5 to the contrary, Lessor has no obligation to do any other work or
pay any amounts with respect to the Demised Premises.

 

3.2          Leasehold Improvements. Lessee shall, at Lessee’s expense,
Substantially Complete the Leasehold Improvements in a good and workmanlike
manner and in accordance with the terms of this Work Agreement not later than on
October 31,2015. Except to the extent that the Plans and Specifications provide
otherwise, Lessee will cause the Leasehold Improvements to be constructed of new
materials commensurate with the level of improvements for a typical first-class
tenant in Comparable Buildings.

 

3.3          General Contractor. Within five (5) days after Lessor’s approval of
the Plans and Specifications, Lessee shall enter into a contract for
construction of the Leasehold Improvements with a general contractor. The
general contractor shall be subject to Lessor’s approval, such approval not to
be unreasonably withheld, conditioned or delayed, and upon such selection and
approval such general contractor shall be the “Contractor” under this Work
Agreement. Lessee’s construction contract with the Contractor shall be subject
to Lessor’s prior approval, such approval not to be unreasonably withheld,
conditioned or delayed. The Contractor shall be responsible for all required
construction, management and supervision of the Lessee Improvement work.

 

3.4          Subcontractors. Lessor shall have the right to approve Lessee’s
subcontractors, such approval not to be unreasonably withheld, conditioned or
delayed.

 

3.5          Certain Essential Work. All Lessee Improvement connections or
tie-ins to the base Building energy management, sprinkler and fire and life
safety systems shall be performed at Lessee’s expense by the applicable
Essential Sub. All Lessee Improvement work relating to the Building exterior
walls and windows (including window removal and reinstallation for hoisting
purposes), and the roof (excluding HVAC), shall be performed at Lessee’s expense
by the applicable Essential Sub.

 

3.6          Permits. Prior to commencement of the Leasehold Improvements,
Lessee shall, at Lessee’s expense, obtain the Permits.

 

3.7          Pre-Construction Deliveries. Not fewer than ten (10) days prior to
commencement of construction of the Leasehold Improvements, Lessee shall deliver
the following information and items to Lessor:

 

(a)           the names and addresses of Lessee’s Contractors;

 

--------------------------------------------------------------------------------


 

(b)           the schedule for commencement of construction, the estimated date
of Substantial Completion, the fixturing work and the date on which Lessee will
commence occupancy of the Demised Premises for the conduct of Lessee’s business;

 

(c)           Lessee’s itemized statement of the estimated Improvement Costs;

 

(d)           certificates of insurance evidencing all insurance coverage
required under the Lease and this Work Agreement; and

 

(e)           a copy of the Permits.

 

3.8          Lessee’s Equipment. Lessee, at Lessee’s expense, shall be
responsible for ordering and for the delivery and installation of Lessee’s
Equipment.

 

3.9          Post Construction Activities. Prior to Lessee’s use or reoccupancy
of the Demised Premises or any portion thereof and Lessor’s disbursement of any
portion of the Retainage, Lessee shall, at Lessee’s expense, deliver to Lessor
all certifications and approvals with respect to the Leasehold Improvements that
may be required from any governmental authority and/or any board or fire
underwriters or similar body for the use and/or occupancy of the Demised
Premises; and certificates of insurance evidencing all insurance coverage
required under the Lease and this Work Agreement.

 

3.10        General Construction Provisions.

 

(a)           Any damage caused by Lessee’s Contractors to any portion of the
Building or to any property of Lessor or other tenants shall be repaired
forthwith after written notice from Lessor to its condition prior to such damage
by Lessee at Lessee’s expense.

 

(b)           Lessee and Lessee’s Contractors shall access the Demised Premises
via the Building freight elevator, work in harmony and not interfere with the
performance of other work in the Building.

 

(c)           If at any time such entry shall cause, or in Lessor’s reasonable
judgment threaten to cause, such disharmony or interference, Lessor may
terminate such permission upon 24 hours’ notice to Lessee, and thereupon, Lessee
or its employees, agents, contractors, and suppliers causing such disharmony or
interference shall immediately withdraw from the Demised Premises and the
Building until Lessor reasonably determines such disturbance no longer exists.

 

(d)           Lessee shall comply with and cause Lessee’s Contractors to comply
with the rules and regulations attached hereto as Annex 4-Construction Rules and
Regulations and such other reasonable rules and regulations as Lessor from time
to time establishes concerning construction work in the Building.

 

3.11        Access During Construction. At least one elevator to the Demised
Premises shall be available at all times during construction, to be coordinated
with Lessor’s construction or property management representative, to bring
materials to the space for the purposes of modifying the Demised Premises.
Subject to the rules and regulations attached hereto as Annex 4-Construction
Rules and Regulations and such other reasonable rules and regulations as Lessor
from time to time

 

--------------------------------------------------------------------------------


 

establishes concerning construction work in the Building, Lessor shall assure
Lessee of adequate access to the Demised Premises during construction of
Leasehold Improvements.

 

3.12        Miscellaneous. Lessor, at Lessor’s sole cost and expense, shall
provide during normal business hours, reasonable electric power, water, sewer
and HVAC during Lessee’s construction of the Leasehold Improvements. Except as
otherwise noted Lessee shall not be responsible for any additional Building
charges (including, but not limited to, freight elevator usage, operator’s cost,
staging area costs, loading dock fees, security guard fees, or utility charges)
in connection with Lessee’s construction during normal business hours.

 

Article 4 – Improvement Costs and Lessor’s Contribution

 

4.1          Improvement Costs. Lessee shall be responsible for the full and
timely payment of all Improvement Costs, subject to Lessor’s disbursement of
Lessor’s Contribution as provided in this Work Agreement. Lessor shall make
disbursements from Lessor’s Contribution as invoices are rendered to Lessor,
provided that Lessor has received partial or final (as applicable) lien waivers
and such other documentation as Lessor may reasonably require from the party
requesting such payment. Lessor shall have the right to deduct Lessor’s Fee from
Lessor’s Contribution as and when Lessor makes disbursements from Lessor’s
Contribution. Lessee agrees that Lessor’s Contribution must be applied
relatively proportionately towards the payment of Improvements Costs for the
entire Demised Premises.

 

4.2          Lessor’s Contribution. Lessor shall disburse an amount not to
exceed Lessor’s Contribution toward the Improvement Costs; provided, however,
that the portion of Lessor’s Contribution to be applied against Soft Costs shall
not exceed Four Hundred Ninety-One Thousand Four Hundred Fifty-Three Dollars
($491,453.00).

 

4.3          Disbursement of Lessor’s Contribution.

 

(a)           Lessor shall make progress payments to Lessee from Lessor’s
Contribution for the work performed during the previous month, less a retainage
of ten percent (10%) of each progress payment (“Retainage”), such that if all
conditions set forth in this Exhibit to Lessor’s obligation to make a progress
payment have been satisfied and (i) the invoice for which Lessee seeks a
progress payment states that the Retainage has been deducted from the total
amount owed, the progress payment will be for entire amount that is then payable
under such invoice, and (ii) the invoice for which Lessee seeks a progress
payment does not state that the Retainage has been deducted from the total
amount owed, the progress payment will be for ninety percent (90%) of the
invoiced amount. Prior to disbursement of the first progress payment, Lessor
shall have received a copy of Lessee’s construction contract with the Contractor
and Lessee’s budget (showing all Improvement Costs) for the Leasehold
Improvements. Each progress payment shall be limited to that fraction of the
total amount of such payment, the numerator of which is the amount of Lessor’s
Contribution and the denominator of which is the total contract price (or, if
there is no specified or fixed contract price for the Leasehold Improvements,
then Lessor’s reasonable estimate thereof) for the performance of all of the
Leasehold Improvements shown Lessee’s Plans as approved by Lessor.

 

--------------------------------------------------------------------------------


 

(b)           Prior to disbursement of the first progress payment, Lessor shall
have approved Lessee’s construction contract with the Contractor and Lessee’s
budget (showing all Improvement Costs) for the Leasehold Improvements, such
approvals not to be unreasonably withheld, conditioned or delayed.

 

(c)           If Lessor receives Lessee’s request (together with the supporting
documentation required hereunder) for a disbursement from Lessor’s Contribution
on or before the twentieth (20th) day of a month, Lessor will make such
disbursement not later than on the last day of the first calendar month
following the calendar month during which Lessor received such request. If
Lessor receives Lessee’s request (together with the supporting documentation
required hereunder) for a disbursement from Lessor’s Contribution after the
twentieth (20th) day of a month, Lessor will make such disbursement not later
than on the last day of the second calendar month following the calendar month
during which Lessor received such request. Each of Lessee’s requisitions for a
disbursement from Lessor’s Contribution shall be signed by Lessee’s
Representative, shall set forth the names of each contractor and subcontractor
to whom payment is due or for which Lessee seeks reimbursements for payments
made by Lessee and the amount thereof, and shall be accompanied by:

 

(i)            with respect to the first requisition, copies of conditional
waivers and releases of lien upon progress payment in such form as Lessor
reasonably requires from all of Lessee’s Contractors and material suppliers
covering all work and materials for which the progress payment is being made,
and after the first requisition, copies of conditional waivers and releases of
lien upon progress payment in such form as Lessor reasonably requires from all
of Lessee’s Contractors and material suppliers covering all work and materials
for which the progress payment is being made, together with copies of
unconditional waivers and releases of lien upon progress payment in such form as
Lessor reasonably requires from all of Lessee’s Contractors and material
suppliers covering all work and materials which were the subject of previous
progress payments by Lessor and Lessee;

 

(ii)           Lessee’s Architect’s written certification that the work for
which the requisition is being made has been Substantially Completed in
accordance with the Plans and Specifications; and

 

(iii)          such other documents and information as Lessor may reasonably
request.

 

(d)           Lessor shall disburse the Retainage upon submission by Lessee to
Lessor of Lessee’s requisition therefor accompanied by all documentation
required above, together with:

 

(i)            Lessee’s Architect’s written certification of final completion of
the Leasehold Improvements in accordance with the Plans and Specifications. In
addition, Lessor with the opportunity to inspect the Demised Premises so that
Lessor can be reasonably satisfied of the final completion of the Leasehold
Improvements in accordance with the Plans and Specifications;

 

(ii)           a copy of all certifications and approvals with respect to the
Leasehold Improvements that may be required from any Governmental Authority
and/or any board or fire underwriters or similar body for the use and/or
reoccupancy of the Demised Premises;

 

--------------------------------------------------------------------------------


 

(iii)          final waivers and releases of lien in such form as Lessor
reasonably requires from all of Lessee’s Contractors and material suppliers;

 

(iv)          certificates of insurance evidencing all insurance coverage
required under the Lease and this Work Agreement;

 

(v)           a copy of each guaranty, warranty and O&M manual in PDF format
applicable to the Leasehold Improvements. At Lessor’s request, Lessee shall
enforce, at Lessee’s expense, all guarantees and warranties made with respect to
the Leasehold Improvements; and

 

(vi)          final certified air balance reports for the Demised Premises.
Final “as-built” plans in electronic form prepared on the AutoCAD Computer
Assisted Drafting and Design System, using naming conventions, as well as a copy
thereof in PDF format.

 

4.4          Special Application of Lessor’s Contribution. If any portion of
Lessor’s Contribution remains after final payment of all Improvement Costs, such
remaining portion shall be retained by and belong to Lessor.

 

4.5          Additional Rent. All amounts payable by Lessee pursuant to this
Work Agreement shall be deemed to be additional rent for purposes of the Lease.

 

4.6          Conditions to Advance. Any provision of the Lease or this Work
Agreement to the contrary notwithstanding, Lessor shall have no obligation to
make any payment or disbursement from Lessor’s Contribution (i) if the Lease is
not in full force and effect or there exists any default by Lessee beyond any
applicable notice and/or cure period; (ii) for any deposit or off-site
prefabrication, whether for Leasehold Improvements, Lessee’s Equipment or
otherwise; (iii) for any Leasehold Improvements that is not in place at the
Demised Premises; or (iv) for any Lessee’s Equipment not located at the Demised
Premises.

 

4.7          Failure to Pay Contractors. Any provision of the Lease or this Work
Agreement to the contrary notwithstanding, assuming Lessor funds disbursement
requests in accordance with the terms of this Work Agreement, if Lessee does not
pay any of Lessee’s Contractors or material suppliers, Lessor shall have the
right, but not the obligation, to promptly pay to such contractor or supplier
all sums so due from Lessee, and Lessee agrees the same shall be deemed
Additional Rent and shall be paid by Lessee within ten (10) days after Lessor
delivers to Lessee an invoice therefor.

 

4.8          Excess Costs. If Lessor reasonably determines at any time that the
Improvement Costs exceed or might exceed the remaining Lessor’s Contribution
(the “Excess Cost”), Lessee shall pay such Excess Cost to Lessor within thirty
(30) days after Lessee’s receipt of a written request therefor. Once Lessor has
received the Excess Cost payment and the full amount of the Excess Cost held by
Lessor has been used to pay Improvement Costs, Lessor shall apply the remaining
Lessor’s Contribution towards payment of the Improvement Costs.

 

--------------------------------------------------------------------------------


 

Annex 1

 

Requirements for Preliminary Space Plan

 

Floor plans showing partition arrangement including the following information:

 

a.             space plan showing the general layout of offices, open plan areas
and special tenant areas;

 

b.             typical individual work station layouts;

 

c.             show door locations and door swings in partitions;

 

d.             identify general location and size of interconnecting stairs;

 

e.             indicate preliminary furniture layout for typical offices and
work stations, conference rooms, employee lounge, reception area, training room
and print room;

 

f.             indicate locations for coffee rooms and shower rooms; and

 

g.             preliminary locations for built-in millwork.

 

--------------------------------------------------------------------------------


 

Annex 2

 

Requirements for Final Space Plan and

Design Development Review

 

Floor plans, together with related information for mechanical, electrical and
plumbing design work, showing partition arrangement (3 sets), including without
limitation the following information:

 

a.             identify the location of conference rooms and density of
occupancy;

 

b.             indicate the density of occupancy for all rooms, except
individual use rooms such as offices;

 

c.             identify the location of any food service areas or vending
equipment rooms;

 

d.             identify areas, if any, requiring 24 hour air conditioning;

 

e.             indicate those partitions that are to extend from floor to
underside of structural slab above or require special acoustical treatment;

 

f.             identify the location of rooms for telephone equipment other than
Building core telephone closet, identify type of equipment for these rooms;

 

g.             identify the locations and types of plumbing required for toilets
(other than core facilities), sinks, drinking fountains, etc.;

 

h.             indicate light switches in offices, conference rooms and all
other rooms in the Demised Premises;

 

i.              indicate the layouts for specially installed equipment,
including computer and duplicating equipment, the size and capacity of
mechanical and electrical services required and heat rejection of the equipment;

 

j.              indicate the location of: (A) electrical receptacles one hundred
twenty (120) volts, including receptacles for wall clocks, and telephone outlets
and their respective locations (wall or floor), (B) electrical receptacles for
use in the operation of Lessee’s business equipment which requires 208 volts or
separate electrical circuits, (C) electronic calculating and CRT systems, etc.,
and (D) special audiovisual requirements;

 

k.             indicate proposed layout and location of any of special equipment
(e.g., fire suppression equipment for computer room);

 

l.              indicate the swing of each door;

 

--------------------------------------------------------------------------------


 

m.           indicate any special file systems to be installed which would
require special construction; and

 

n.             lighting layouts for each floor.

 

--------------------------------------------------------------------------------


 

Annex 3

 

Requirements for Plans and Specifications

 

Final architectural detail and working drawings, finish schedules and related
plans in PDF format including without limitation the following information
and/or meeting the following conditions:

 

a.             specifications of all materials, colors and
suppliers/manufacturers of wallcoverings, floor coverings, ceiling systems,
window coverings and other finishes; all millwork shall be fully detailed to the
appropriate level for pricing and construction; all specialty items shall be
identified as particular products; and paintings and decorative treatment
required to complete all construction;

 

b.             complete, finished, detailed mechanical, electrical, plumbing and
structural plans and specifications for the Leasehold Improvements, including
but not limited to the fire and life safety systems and all work necessary to
connect any special or non-standard facilities to the Building’s base mechanical
systems; and

 

c.             all final floor plans must be drawn to a scale of one-eighth
(1/8) inch to one (1) foot except for larger scaled detailed drawings. Any
architect or designer acting for or on behalf of Lessee shall be deemed to be
Lessee’s agent in all respects with respect to the design and construction of
the Demised Premises.

 

--------------------------------------------------------------------------------


 

Annex 4

 

Construction Rules and Regulations

 

1.             Lessee and/or the general contractor will supply Lessor with a
copy of all permits prior to the start of any work.

 

2.             Lessee and/or the general contractor will post the building
permit, as required by applicable regulations, within the Demised Premises while
work is being performed.

 

3.             The Lessee shall provide, in writing, prior to commencement of
the work, the names and emergency numbers of all subcontractors, the general
contractor superintendent, general contractor’s project manager and the Project
Manager.

 

4.             No construction is to be started until the drawings required
under the Work Agreement have been submitted and approved in writing by Lessor.

 

5.             Lessor is to be contacted by Lessee when work is completed for
final inspection. All damage to building will be determined at that time unless
determined earlier.

 

6.             Any work that is to be performed in other than Lessee’s Demised
Premises must be reviewed and scheduled in advance with the Lessor.

 

7.             Lessor will be notified of all work schedules of all workmen on
the job and will be notified, in writing, in advance, of names of those who may
be working in the building after “normal” business hours.

 

8.             Construction personnel must carry proper identification at all
times.

 

9.             All workers to be appropriately dressed for their work
responsibility.

 

10.          Lessor must approve all roof top equipment and placement. All
penetrations must be cut and flashed by the roof warranty holder of the existing
roof system.

 

11.          Lessor shall designate contractor-parking areas (if any).

 

12.          Contractor must notify Lessor two days prior to an independent air
balancing service by a certified air balance company. Lessor’s building engineer
will accompany the contractor during their work. Lessor must receive a copy of
the final approved balance report.

 

13.          Before Lessor makes final payment, five sets of as-built and all
O&M manuals as well as a CADD disc must be submitted to Lessor.

 

14.          The general contractor and Lessee shall be responsible for all loss
of their materials and tools and shall hold Lessor harmless for such loss and
from any damages or claims resulting from the work.

 

--------------------------------------------------------------------------------


 

15.          The general contractor shall maintain insurance coverage throughout
the job of a type(s), in amounts and issued by an insurance company, reasonably
satisfactory to Lessor and licensed to write the type of coverage so required in
the jurisdiction in which the Building is located. Prior to the commencement of
work, a Certificate of Insurance must be submitted with the limits of coverage
per the limits noted in the Lease with such parties being named as additional
insureds as Lessor requires from time to time.

 

16.          All key access, fire alarm work, or interruption of security hours
must be arranged with the Lessor.

 

17.          Proper supervision shall be maintained at the job site at all times
and Lessee’s workmen, mechanics and contractors must not unreasonably interfere
with the Buildings operations or Lessor. Lessee’s workmen, mechanics and
contractors shall use good faith efforts to work in harmony with and shall not
unreasonably interfere with any labor employed by the property manager or any
other Lessee, or their workmen, mechanics and contractors.

 

18.          Lessor is to be notified in advance of all ties into Base Building
Systems, welding, or any work affecting the base building or other tenant spaces
unless agreed to otherwise, all tie-ins to base building fire alarm systems are
performed by Lessor, designated contractor and cost borne by Lessee.

 

19.          The following work, of which Lessor is to be notified in advance,
must be done on overtime and not during normal business hours once any portion
of the building is occupied (by tenants other than the property management
office):

 

o            Demolition which per building manager’s judgment may cause
disruption to other tenants.

 

o            Oil base painting (on multi-tenant floors)

 

o            Gluing of carpeting (on multi-tenant floors)

 

o            Shooting of studs for mechanical fastenings

 

o            Testing of life safety system, sprinkler tie-ins.

 

o            Work performed in occupied spaces.

 

o            Welding, brazing, soldering and burning with proper fire protection
and ventilation.

 

o            Other activities that, in building manager’s judgment, may disturb
other tenants.

 

20.          All building shutdowns - electrical, plumbing, HVAC equipment, fire
and life-safety must be coordinated with Lessor in advance. Lessor’s and Factory
Mutual procedures for hot work, fire alarm and sprinkler shutdowns must be
followed. Lessor’s on-site engineer will detail the requirements summarized
below:

 

--------------------------------------------------------------------------------


 

o            Smoke detectors must be bagged or cleaned daily and placed back in
service at the end of each day.

 

o            Call outs for fire alarm and sprinkler systems must be made with
and only with Lessor’s personnel and with the attached forms. All systems must
be put back into service at the end of each work day and working correctly.

 

o            Hot work, i.e., torch burning/cutting and welding must be permitted
through Lessor’s personnel and contractor must use Lessor’s form.

 

o            When welding, contractor shall provide a fused disconnect switch
for connection to building power supply and a Fire Watch.

 

o            Forms are to be provided at kickoff meeting.

 

21.          Fire extinguishers supplied by the general contractor must be on
the job-site at all times during demolition and construction

 

22.          No building materials are to enter the building by way of main
lobby, and no materials are to be stored in any lobbies or fire stairs at any
time.

 

23.          Contractors or personnel will use loading dock area for all
deliveries and will not use loading dock for vehicle parking.

 

24.          Passenger elevators shall not be used for moving building materials
and shall not be used for construction personnel except in the event of an
emergency. The designated freight elevator and one or more protected passenger
elevators are the only elevators to be used for moving materials and
construction personnel. These elevators may be used only when they are
completely protected as reasonably determined by Lessor’s building engineer.

 

25.          Protection of hallway carpets, wall coverings, and elevators from
damage with masonite board, carpet, cardboard, or pads is required. They may be
removed from time to time as reasonably requested by the Lessor.

 

26.          Public spaces, corridors, elevators, bathrooms, lobby, etc. must be
cleaned after use. Construction debris or materials found in public areas will
be removed at Lessee’s cost.

 

27.          Contractors will remove their trash and debris daily or as often as
necessary to maintain cleanliness in the building. Building trash containers are
not to be used for construction debris. Lessor reserves the right to bill Lessee
for any cost incurred to clean up debris left by the general contractor or any
subcontractor (other than Contractor).

 

28.          All construction materials or debris must be stored within the
project confines or in an approved lock-up.

 

--------------------------------------------------------------------------------


 

29.          Contractors will be responsible for daily removal of waste foods,
milk and soft drink containers, etc. to trash room and will not use any building
trash receptacles but trash receptacles supplied by them.

 

30.          Construction personnel are not to eat in the lobby or in front of
building nor are they to congregate in the lobby or in front of building.

 

31.          There will be no smoking, eating, or open food containers in the
elevators, carpeted areas or public lobbies.

 

32.          There will be no alcohol or controlled substances allowed or
tolerated.

 

33.          There will be no yelling or boisterous activities.

 

34.          Radios shall not be played on job site, except that radios shall be
permitted until the first tenant occupies any portion of the Building. In any
event, radio volume shall be kept to a reasonable level as reasonably determined
by Lessor.

 

35.          Lessor shall grant access to the base building electrical,
telephone and mechanical rooms.

 

36.          No utilities (electricity, water, gas, plumbing) or services to the
tenants are to be cut off or interrupted without first having requested, in
writing, and secured, in writing, the permission of Lessor (which shall not be
unreasonably withheld, conditioned or delayed).

 

37.          No electrical services are to be put on the emergency circuit,
without specific written approval from Lessor (which shall not be unreasonably
withheld, conditioned or delayed).

 

38.          When utility meters are installed, the general contractor must
provide the property manager with a copy of the operating instructions for that
particular meter.

 

39.          All public areas such as elevator lobbies, corridors, toilets and
service halls shall be protected with masonite and other such materials to the
satisfaction of the building manager/representative or representative.

 

40.          Trash and debris resulting from the work shall be confined to
either the interior of the space under construction or an on-site dumpster. If
it is a dumpster, then such debris shall be kept within the confines of the
dumpster. The general contractor shall coordinate the location of the dumpster
with the landlord and plywood shall be used to protect the surface from damage.

 

41.          Contractor is responsible to keep the construction area safe and in
a workmanlike manner. Machinery noise shall not interfere with the peaceful
enjoyment of any tenant or their invitees to the building. No smoking in the
building will be allowed at any time.

 

42.          Clear access to be provided at all times to stairwells,
mechanical/electrical equipment and rooms, elevators, fire hoses, valves, fire
dampers and maintenance sensitive equipment.

 

--------------------------------------------------------------------------------


 

43.          Adequate lighting is to be provided in construction areas to
achieve a safe working environment.

 

44.          A Lessee valve tag chart shall be submitted to the Lessor.

 

45.          All piping and wiring systems shall be adequately supported from
building structure.

 

46.          The cleaning of condenser water pipes shall be done in the presence
of the Lessor’s representative with the chemical used per the building’s
chemical treatment company’s recommendation.

 

47.          All mechanical and electrical equipment shall have permanent
identification labels affixed.

 

48.          Kitchen exhaust access doors must be clearly identified and
accessible for periodic inspection as required by law.

 

49.          All telecommunication cabling in common areas, mechanical equipment
rooms, etc. shall be installed in an enclosed raceway and shall be identified.

 

50.          All air handlers, CAV boxes and VAV boxes need pre-filters
(construction filters) installed over filter bank and may require periodic
changes during the construction period until each floor is complete at which
time a change out of filters is required. All units will be required to be
cleaned thoroughly if the system is contaminated and this procedure is not
maintained.

 

51.          All mechanical, telephone, electrical and pump room floors within
the Demised Premises, must be painted at the end of the job. Damaged, stained or
new walls and pipe, etc. must be painted to match existing pipes and new pipes
must match Lessor’s standard colors.

 

52.          If Lessee uses any elevator(s) during the performance of the
Leasehold Improvements, after all tenant construction is complete, the
mechanical equipment within the elevator shaft needs to be cleaned by the
elevator service provider at tenant contractor’s expense. This includes rails,
pits and tops of cabs, but does not include the walls of the shaft.

 

--------------------------------------------------------------------------------